IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              January 20, 2009
                               No. 08-60164
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

GARRY MOORE

                                           Petitioner-Appellant

v.

RONALD KING; FLORENCE JONES

                                           Respondents-Appellees


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 2:07-CV-151


Before JONES, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
      Garry Moore, Mississippi prisoner # 46504, appeals the dismissal of his
habeas corpus petition filed under 28 U.S.C. § 2241. Moore did not challenge the
conviction or sentence that has placed him in the custody of the State of
Mississippi.   Instead, he sought a transfer from the South Mississippi
Correctional Institution (SMCI) to a community correction center (CCC) where
he was formerly confined. Moore alleged that his transfer from the CCC to the
SMCI was in retaliation for the exercise of his First Amendment rights, in

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-60164

violation of the Equal Protection Clause, and in violation of the Americans with
Disabilities Act (ADA).
      The district court sua sponte dismissed Moore’s petition after determining
that a § 2241 habeas corpus petition was not the correct vehicle for raising
claims concerning conditions of confinement.         Moore cites to numerous
nonbinding decisions from other circuits suggesting that § 2241 may be a proper
vehicle for certain challenges to the place of incarceration. However, Moore has
offered no binding or persuasive authority for considering his civil rights claims
as arising under § 2241.
      “Simply stated, habeas is not available to review questions unrelated to
the cause of detention.” Pierre v. United States, 525 F.2d 933, 935 (5th Cir.
1976). Because Moore does not seek release from custody, his claims are not
cognizable in a habeas proceeding. Id.; see Carson v. Johnson, 112 F.3d 818, 820
(5th Cir. 1997).   Moreover, the injunctive remedy of transfer to another
correctional facility “is not a proper subject for a habeas corpus petition.”
Hernandez v. Garrison, 916 F.2d 291, 293 (5th Cir. 1990) (§ 2241 case).
      The judgment of the district court is AFFIRMED.




                                        2